 



EXHIBIT 10.1
EXECUTION COPY
 
LOAN AGREEMENT
Dated as of June 29, 2007
between
PGRT ESH, INC.,
as Borrower,
and
CITICORP USA, INC.,
as Lender
 

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
    1    
Section 1.1 Definitions
    1    
Section 1.2 Principles of Construction
    13      
II. GENERAL TERMS
    14    
Section 2.1 Loan Commitment; Disbursement to Borrower
    14    
Section 2.2 Interest; Loan Payments; Late Payment Charge; Facility Fee; Exit Fee
    14    
Section 2.3 Prepayments
    18    
Section 2.4 Release on Payment in Full
    20    
Section 2.5 Fees
    20      
III. CASH MANAGEMENT
    21    
Section 3.1 Establishment of Blocked Account
    21    
Section 3.2 Lockbox Arrangements
    21      
IV. REPRESENTATIONS AND WARRANTIES
    21    
Section 4.1 Borrower Representations
    21    
Section 4.2 Survival of Representations
    26      
V. BORROWER COVENANTS
    27    
Section 5.1 Affirmative Covenants
    27    
Section 5.2 Negative Covenants
    31      
VI. DEFAULTS
    32    
Section 6.1 Event of Default
    32    
Section 6.2 Remedies
    36    
Section 6.3 Remedies Cumulative; Waivers
    38    
Section 6.4 Rights to Cure Defaults
    38    
Section 6.5 Power of Attorney
    38      
VII. SPECIAL PROVISIONS
    38    
Section 7.1 Sale of Notes
    38    
Section 7.2 Servicer
    39    
Section 7.3 Reinstatement
    39    

 

i



--------------------------------------------------------------------------------



 



                Page  
VIII. MISCELLANEOUS
    39    
Section 8.1 Survival
    39    
Section 8.2 Lender’s Discretion
    39    
Section 8.3 Governing Law
    39    
Section 8.4 Modification, Waiver in Writing
    40    
Section 8.5 Delay Not a Waiver
    40    
Section 8.6 Notices
    40    
Section 8.7 Trial by Jury
    42    
Section 8.8 Headings
    42    
Section 8.9 Severability
    42    
Section 8.10 Preferences
    42    
Section 8.11 Waiver of Notice
    42    
Section 8.12 Remedies of Borrower
    43    
Section 8.13 Expenses; Indemnity
    43    
Section 8.14 Offsets, Counterclaims and Defenses
    44    
Section 8.15 No Joint Venture or Partnership; No Third Party Beneficiaries
    44    
Section 8.16 Publicity
    45    
Section 8.17 Waiver of Marshalling of Assets
    45    
Section 8.18 Waiver of Counterclaim
    45    
Section 8.19 Conflict; Construction of Documents; Reliance
    45    
Section 8.20 Brokers and Financial Advisors
    46    
Section 8.21 Prior Agreements
    46    
Section 8.22 Counterparts: Telecopied Signatures
    46      
IX. CONDITIONS OF LENDING
    46    
Section 9.1 Conditions to Loan
    46    
Section 9.2 Additional Conditions Precedent to Loan
    50    
 
         
Schedule
         
 
         
Schedule 4.1.26 Collateral Entities
         
 
         
Exhibit
         
 
         
Exhibit A            Pledge Agreement
         

 

ii



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of June 29, 2007 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
CITICORP USA, INC., a Delaware corporation having an address at 101 John F.
Kennedy Parkway, Short Hills, New Jersey 07078 (“Lender”), and PGRT ESH, INC., a
Delaware corporation, having its principal place of business at 77 West Wacker
Drive, Suite 3900, Chicago, Illinois 60601 (“Borrower”).
WITNESSETH:
WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:
I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1 Definitions.
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“Adjusted Base Rate” shall mean an interest rate per annum equal to one and
one-half of one percent (1.50%) above the Base Rate in effect from time to time.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.
“Applicable Interest Rate” shall mean for each Interest Period through and
including the date on which the Debt is paid in full, an interest rate per annum
equal to (i) the Eurodollar Rate, or (ii) the Adjusted Base Rate, as Borrower
may elect from time to time.
“Applicable Law” shall mean collectively all existing and future federal, state
and local laws, orders, ordinances, governmental rules and regulations and court
orders.
“Appraised Value” shall mean the value of a real estate interest, determined by
a member of the Appraisal Institute in accordance with the Financial
Institutions Recovery, Reform and Enforcement Act of 1989, as amended, and as it
may be further amended from time to time, and any successor statutes thereto.

 





--------------------------------------------------------------------------------



 



“Bankruptcy Code” shall mean Title 11 U.S.C. § 101 et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time).
“Base Rate” shall mean, on a particular date, a rate per annum equal at all
times to the rate of interest announced publicly by Citibank in New York, from
time to time, as Citibank’s base rate.
“BHAC” shall mean BHAC Capital IV, L.L.C., a Delaware limited liability company.
“Blocked Account” shall have the meaning set forth in Section 3.1 hereof.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.
“Borrower Control Agreement” shall have the meaning set forth in
Section 9.1(a)(ii) hereof.
“Borrower Pledge Agreement” shall mean that certain Pledge Agreement together
with all exhibits attached thereto dated as of the date hereof, executed and
delivered by Borrower to Lender as security for the Loan covering the Units, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Breakage Costs” shall have the meaning set forth in Section 2.2.3(d) hereof.
“Business Day” shall mean any day (i) other than a Saturday, Sunday or any other
day on which national banks in New York, New York are not open for business, and
(ii) on which banks are open for dealing in foreign currency and exchange in
London, England.
“Cap Rate Value” shall mean the present value, determined by applying a discount
rate of 7% per annum, of the Net Operating Income of a Person related to a real
property interest.
“Citibank” shall mean Citibank, N.A., a national banking association.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall mean (i) the Collateral as defined in the Pledge Agreements
and the Mortgages, including, without limitation, the Specified Equity
Interests, the Specified Debt and the Specified Real Property Interests and
(ii) any and all other collateral, including, without limitation, the Initial
Collateral, for the Loan granted under the Loan Documents.
“Collateral Entity” or “Collateral Entities” shall mean each of Borrower, the
Guarantors and their respective Affiliates, individually or collectively, as the
context requires, that directly or indirectly owns (i) any legal or beneficial
interest in any of Prime Retail Outlets, Prime Office Chicago or Extended Stay
of America Hotels or (ii) any loan or other obligation, secured or unsecured,
payable by any of Prime Retail Outlets, Prime Office Chicago and Extended Stay
of America Hotels or any of their respective Affiliates (other than the PGRT
Entities).

 

2



--------------------------------------------------------------------------------



 



“Collateral Proceeds” shall mean all dividends, distributions or other payments
or disbursements made or required to be made on account of or under, and all net
proceeds of sale, lease, refinancing or other disposition of, the Specified
Equity Interests, the Specified Real Property Interests or the Specified Debt.
“Collateral Value” shall mean, at any time commencing 150 days after June 11,
2007, the value at such time of all of the Specified Equity Interests, the
Specified Debt and the Specified Real Property Interests, as determined by
Lender in its reasonable discretion, without duplication, based on, (i) in the
case of Specified Real Property Interests or Specified Equity Interests, the
Appraised Value or the Cap Rate Value, as Lender may select at its option, of
such Interest (which in the case of a Specified Equity Interest, shall be
determined by reference to the real estate interest owned indirectly by the
applicable Collateral Entity) less (A) all Indebtedness secured by such
Specified Real Property Interest or, in the case of a Specified Equity Interest,
the real estate interest owned indirectly by the applicable Collateral Entity
(other than Indebtedness that is secured by such real property interest on a
basis junior to any lien thereon in favor of Lender), less (B) in the case of
determining the value of a Specified Equity Interest, the value of any equity
interests entitled to dividends or other distributions with a payment preference
over dividends or distributions payable on account of such Specified Equity
Interest (and, in the case of a Specified Equity Interest, reduced to the
percentage of such value equal to the percentage of the applicable Collateral
Entity’s indirect ownership interest in such real estate), or (ii) in the case
of Specified Debt, the principal amount thereof less an adjustment applied by
Lender in its commercially reasonable discretion to the extent that Lender
believes that such principal amount is not reasonably likely to be repaid in
full, provided that, for purposes hereof, the aggregate Collateral Value of all
Specified Equity Interests in, and all Specified Debt and Specified Real
Property Interests owned by, Extended Stay of America Hotels and its Affiliates
shall not be deemed to exceed $100,000,000 at any time.
“Control” (and the correlative terms “controlled by” and “controlling”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise.
“Control Agreement” shall mean an agreement, in form and substance satisfactory
to Lender, among Citibank, Lender and one or more Collateral Entities governing
the deposits to and disbursements from a Deposit Account, which shall provide
that (i) so long as no Event of Default has occurred and is continuing, Citibank
shall (A) disburse from such Deposit Account all amounts required from time to
time to pay Indebtedness secured by first mortgages on real property of Prime
Retail Outlets, Prime Office Chicago or Extended Stay of America Hotels or any
of their Affiliates, but only to the extent that such Deposit Account contains
Collateral Proceeds relating to such real property, (B) establish, and
re-establish, on a monthly basis, reserves from such Deposit Account for the
payment of such Indebtedness as Lender shall determine in its reasonable
discretion (to the extent such reserves are not then held by the holders of such
first mortgages), (C) pay from such Deposit Account all amounts of interest due
and payable on account of the Obligations from time to time under Section 2.2
hereof and (D) transfer, on a monthly basis, all surplus amounts to one or more
other deposit accounts as such Collateral Entity or Collateral Entities direct
and (ii) at any time that an Event of Default has occurred and is continuing,
Lender may apply all amounts in such Deposit Account to such of the Obligations
and in such order as Lender may elect in its sole and absolute discretion.

 

3



--------------------------------------------------------------------------------



 



“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Pledge Agreements, the Mortgages or any other Loan Document.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) four percent (4%) above the
Applicable Interest Rate plus all additional interest payable under
Section 2.2.7 hereof.
“Deposit Account” shall mean, collectively, a deposit account maintained by
Citibank for the benefit of Lender, as secured party of a Collateral Entity, and
all sub-accounts and ancillary accounts established and maintained in connection
therewith.
“DL-DW” shall have the meaning set forth in Section 9.1(a)(xvi) hereof.
“Dollars” shall mean U.S. dollars or any other lawful currency of the United
States.
“Embargoed Person” shall have the meaning set forth in Section 4.1.24 hereof.
“Eurodollar Rate” shall mean with respect to any Interest Period, an interest
rate per annum equal to LIBOR plus four percent (4.00%) per annum.
“Event of Default” shall have the meaning set forth in Section 6.1(a) hereof.
“Executive Order” shall have the meaning set forth in the definition of
“Prohibited Person” in this Section 1.1.
“Exit Fee” shall have the meaning set forth in Section 2.2.9 hereof.
“Extended Stay of America Hotels” shall mean, collectively, BHAC and
BRV/Homestead Village L.L.C., a Delaware limited liability company.
“First Mortgage Intercreditor Agreements” shall mean one or more intercreditor
agreements with the holder(s) of first mortgages in respect of the Specified
Real Property Interests containing, among other things, the consent of such
holder(s) to the grant to Lender of a Mortgage thereon junior to such first
mortgages, in form and substance satisfactory to Lender and otherwise consistent
with industry practice, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------



 



“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.
“Guarantors” shall mean, collectively, David Lichtenstein, an individual
residing at 5 Grand Park Drive, Monsey, New York 10952, and Lightstone, and
“Guarantor” shall mean either of them individually.
“Guaranty” shall mean, individually, a Continuing Guaranty dated as of the date
hereof from a Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, and “Guaranties”
shall mean both such Continuing Guaranties collectively.
“Immediate Family” shall have the meaning set forth in the definition of
“Qualified Lichtenstein Entity” in this Section 1.1.
“Indebtedness” means, with respect to any Person, as of the date of
determination thereof (without duplication of the same obligation under any
other clause hereof), (i) all obligations of such Person for borrowed money of
any kind or nature, whether senior or subordinated, including funded and
unfunded debt, whether or not evidenced by a promissory note or other
instrument, (ii) all obligations of such Person under or in respect of any
interest rate protection agreement, foreign currency exchange agreement,
commodity price protection agreement or other interest or currency exchange rate
or commodity price hedging agreement, (iii) all obligations of such Person to
pay the deferred purchase price of property or services (other than current
trade accounts payable under normal trade terms and accrued expenses and which
are incurred in the ordinary course of business that are not overdue for a
period greater than six months or that are contested in good faith by
appropriate proceedings), (iv) all obligations of such Person to acquire or for
the acquisition or use of any fixed asset, including capitalized lease
obligations (other than, in any such case, any portion thereof representing
interest or deemed interest or payments in respect of taxes, insurance,
maintenance or service), or improvements which are payable over a period longer
than one year, regardless of the term thereof or the Person or Persons to whom
the same are payable, (v) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right to be secured) a Lien on
any asset of such Person whether or not the Indebtedness is assumed by such
Person, (vi) all Indebtedness of others to the extent guaranteed by such Person,
(vii) all obligations of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreements in the event of default are limited to repossession or sale of
such property), and (viii) all reimbursement or other obligations of such Person
in respect of letters of credit, bankers acceptances, surety bonds, performance
bonds or similar instruments issued or accepted by banks or other financial
institutions for the account of such Person, whether or not matured.

 

5



--------------------------------------------------------------------------------



 



“Indemnified Liabilities” shall have the meaning set forth in Section 8.13(b)
hereof.
“Indemnified Party” shall mean each of Lender and any Affiliate of Lender who is
or will have been involved in the origination of the Loan, any Person who is or
will have been involved in the servicing of the Loan, any Person in whose name
any encumbrance created by any Pledge Agreement or Mortgage is or will have been
recorded, Persons who may hold or acquire or will have held a full or partial
interest in the Loan (as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties) as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, Affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including but not limited to any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan or the Collateral, whether during the term of the Loan or
as a part of or following a foreclosure of the Loan and including, but not
limited to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).
“Initial Collateral” means, collectively, the Collateral under and as defined in
the Borrower Control Agreement, including, without limitation, the Blocked
Account and proceeds thereof, and the Collateral under and as defined in the
Borrower Pledge Agreement, including, without limitation, the Units and proceeds
thereof, but not including distributions made in accordance with Section 5.2.7
herein.
“Interest Period” shall mean the period commencing on the date of the making of
the Loan and ending one, two or three months thereafter as Borrower may elect,
and each subsequent period of one, two or three months commencing on the last
day of the preceding Interest Period, as Borrower may elect; provided, however,
that (i) Borrower may not select any Interest Period that ends after the
Maturity Date; (ii) whenever the last day of an Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, except that, if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, then the last day of such Interest Period shall
occur on the next preceding Business Day; and (iii) if there is no corresponding
date of the month that is one, two or three months, as the case may be, after
the first day of an Interest Period, such Interest Period shall end on the last
Business Day of such first, second or third month, as the case may be.
“Interest Shortfall” shall have the meaning set forth in Section 2.3.1(b)
hereof.
“Investor” shall have the meaning set forth in Section 5.1.7(f) hereof.
“Legal Requirements” shall mean all federal, State, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities of the United States of
America (or political subdivision thereof) affecting the Collateral or any part
thereof, or the zoning, construction, use, alteration, occupancy or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Collateral or any part thereof.

 

6



--------------------------------------------------------------------------------



 



“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“LIBOR” shall mean the rate per annum calculated as set forth below. With
respect to each Interest Period, LIBOR shall mean the rate for deposits in
Dollars, for a period equal to such Interest Period, which appears on the Dow
Jones Market Service (formerly Telerate) Page 3750 as of 11:00 a.m., London
time, on the related LIBOR Determination Date. If such rate does not appear on
Dow Jones Market Service Page 3750, LIBOR for that Interest Period shall be
determined on the basis of the rates at which deposits in Dollars are offered by
any four major reference banks in the London interbank market selected by Lender
to provide such bank’s offered quotation of such rates at approximately
11:00 a.m., London time, on the related LIBOR Determination Date to prime banks
in the London interbank market for a period equal to such Interest Period,
commencing on the first day of such Interest Period and in an amount that is
representative for a single such transaction in the relevant market at the
relevant time. Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide a quotation of such rates, as offered by each such bank. If at least two
such quotations are provided, LIBOR for that Interest Period shall be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, LIBOR for that Interest Period shall be the arithmetic mean of the
rates quoted by major banks in New York City selected by Lender, at
approximately 11:00 a.m., New York City time, on the LIBOR Determination Date
with respect to such Interest Period for loans in Dollars to leading European
banks for a period equal to such Interest Period, commencing on the first day of
such Interest Period and in an amount that is representative for a single
transaction in the relevant market at the relevant time. Lender shall determine
LIBOR for each Interest Period and the determination of LIBOR by Lender shall be
binding upon Borrower absent manifest error.
“LIBOR Determination Date” shall mean two (2) Business Days before the
commencement of each Interest Period.
“Lichtenstein Credit Agreement” shall have the meaning set forth in Section
6.1(a)(xvi)(A)(III) hereof.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Collateral, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.
“Lightstone” shall mean Lightstone Holdings LLC, a Delaware limited liability
company.
“Loan” shall mean the loan in the principal amount of $120,000,000 made by
Lender to Borrower pursuant to this Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreements, the Mortgages, the Borrower Control Agreement, the Control
Agreements, the First Mortgage Intercreditor Agreements, the Guaranties and all
other documents executed from time to time in connection with the Loan.

 

7



--------------------------------------------------------------------------------



 



“Loan Party” shall mean, individually or collectively, as the context requires,
Borrower, each Guarantor and each Collateral Entity.
“Lockbox Arrangement” shall mean that (i) one or more deposit accounts have been
established with Citibank and that each Collateral Entity has entered into a
Control Agreement with Lender and Citibank providing for the payment to a
Deposit Account of (A) all proceeds attributable to the Net Operating Income of
any and all Specified Real Property Interests less the amount of all principal
and interest required to be paid on account of, and all reserves required to be
established in respect of, the Indebtedness secured by senior Mortgages on the
Specified Real Property Interests and (B) all Collateral Proceeds and (ii) the
Collateral Entities have instructed all managers, general partners and other
Persons responsible for the payment of Collateral Proceeds to make such payments
to a Deposit Account.
“Market Rate” shall have the meaning set forth in Section 2.3.1 hereof.
“Material Adverse Effect” means (i) a material adverse effect on the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of a Loan Party, (ii) the impairment of (A) a Loan
Party’s ability to perform its obligations under the Loan Documents to which it
is a party or (B) the ability of Lender to enforce the Obligations or realize
upon the Collateral or (iii) a material adverse effect on the value of the
Collateral or the amount that Lender would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of the Collateral.
“Maturity Date” shall mean June 10, 2008 or such other date on which the final
payment of the principal of the Note becomes due and payable as in the Note or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Mortgage” shall mean a mortgage, deed of trust or other security instrument, in
form and substance satisfactory to Lender, by Prime Retail Outlets, Prime Office
Chicago or Extended Stay of America Hotels or any of their respective Affiliates
granting to Lender a mortgage, security interest or other lien on or in any
Specified Real Property Interest, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Net Operating Income” shall mean (i) the gross income of any Specified Real
Property Interest determined as of the end of any month, for the consecutive
twelve-month period then ended, less (ii) (A) all reasonable management fees,
(B) all operating expenses and (C) all real estate taxes, in each case paid or
payable by the owner of such Specified Real Property Interest during such
twelve-month period.
“Note” shall mean that certain promissory note of even date herewith in the
original principal amount of One Hundred Twenty Million and 00/100 Dollars
($120,000,000) made by Borrower in favor of Lender, as the same may be amended,
restated, replaced, extended, renewed, supplemented, severed, split, or
otherwise modified from time to time.

 

8



--------------------------------------------------------------------------------



 



“Obligations” means and includes the Loan and all other debts, including,
without limitation, the Debt, liabilities, obligations, covenants and duties
owing by Borrower and the other Loan Parties to Lender of any kind or nature,
present or future, whether or not evidenced by any note, guaranty or other
instrument, which may arise under, out of, or in connection with, this
Agreement, the Note, the other Loan Documents or any other agreement executed in
connection herewith or therewith, whether or not for the payment of money,
whether arising by reason of an extension of credit, opening, guaranteeing or
confirming of a letter of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by
assignment, purchase, discount or otherwise), whether absolute or contingent,
due or to become due, and however acquired. The term includes, without
limitation, all interest (including interest accruing on or after a bankruptcy
or other insolvency event, whether or not such interest constitutes an allowed
claim), charges, expenses, commitment, facility, closing and collateral
management fees, letter of credit fees, attorneys’ fees, and any other sum
properly chargeable to any of the Loan Parties under this Agreement, the Note,
the other Loan Documents or any other agreement executed in connection herewith
or therewith.
“Other Required Pledge Conditions” shall mean (i) the delivery to Lender of
(A) evidence that the security interest granted by a Collateral Entity to Lender
is subject to no liens other than those disclosed in writing to Lender before
Lender’s receipt of such security interest, (B) in the case of a Specified
Equity Interest, (I) all certificates representing such Specified Equity
Interest and undated transfer powers therefor, duly executed in blank, or, if
such Specified Equity Interest is not represented by any certificate, an
acknowledgement of the issuer of such Interest confirming, among other things,
that Lender’s security interest therein has been registered in the books and
records of such issuer, that such security interest does not violate any of such
issuer’s organizational documents and that such issuer will follow Lender’s
instructions with respect to Collateral Proceeds of such Specified Equity
Interest and (II) an Eagle 9 or UCC Plus (or equivalent) title insurance policy
with a mezzanine endorsement from a title company reasonably acceptable to
Lender with policy coverage satisfactory to Lender in accordance with general
mezzanine lending standards in New York City, or, alternatively, an assignment
of the proceeds of the title policy insuring the owner’s title to the underlying
real property interest related to such Specified Equity Interest including,
without limitation, an irrevocable direction of the policy owner to the insurer
to pay such proceeds to Lender, (C) in the case of Specified Debt, all
instruments evidencing such Debt and undated transfer powers therefor, duly
executed in blank, (D) in the case of a Specified Real Property Interest,
(I) evidence of the recording of the applicable Mortgage with all offices that
Lender deems necessary or desirable to perfect and protect the lien created
thereby, (II) evidence that such lien is subject to no liens other than those
disclosed in writing to Lender before Lender’s receipt of such Mortgage, (III) a
mortgagee’s title policy (v) in an amount satisfactory to Lender, (w) insuring
that such Mortgage creates a valid lien on such Specified Real Property Interest
free and clear of all liens other than those previously disclosed in writing to
Lender, (x) naming Lender as the insured thereunder, (y) in the form of ALTA
Loan Policy — 1992 and (z) containing such endorsements and effective coverage
as Lender may reasonably request, together with evidence that all premiums in
respect of such policy have been paid by or on behalf of the owner of such
Specified Real Property Interest, (IV) a survey of the applicable real property,
certified within ninety (90) days before Lender’s receipt of such Mortgage by an
independent public surveyor satisfactory to Lender, meeting the minimum standard
detail requirements for ALTA/ACSM surveys, and showing (w) the exact location
and dimension of such real property and the improvements thereon, (x) the exact
location of all lot and street lines, required height

 

9



--------------------------------------------------------------------------------



 



and setback lines, all means of access to and all easements relating to such
real property, (y) the names of all streets and alleys abutting such real
property and (z) the absence of any encroachments, rights of way or easements on
such real property or any encroachments by the improvements thereon on adjoining
real property or any other defects except liens permitted thereon, together with
a surveyor’s certificate satisfactory to Lender, (V) copies of all agreements
relating to the management of such Specified Real Property Interest,
(VI) evidence of property damage and liability insurance covering such Specified
Real Property Interest with an insurance company, in such amounts and covering
such risks as are satisfactory to Lender which shall name Lender as an
additional insured and the lender loss payee in case of loss, and contain other
provisions as Lender may require to protect Lender’s interest in such Specified
Real Property Interest and any payments to be made in connection with such
insurance and (VII) a First Mortgage Intercreditor Agreement with respect to any
existing mortgage on such Specified Real Property Interest, to the extent such
Collateral Entity is able to obtain such Agreement using reasonable efforts,
(E) in each case where the Collateral Entity is not a natural person, (I) an
officer’s, manager’s, general partner’s or trustee’s certificate certifying that
attached thereto are true and complete copies of such Collateral Entity’s
organizational documents and resolutions or similar evidence of authorization by
all the equity or other beneficial holders thereof or by the board of directors
(or equivalent governing body) thereof approving the grant by such Collateral
Entity of the security interest in the Specified Equity Interest, Specified Real
Property Interest or Specified Debt, as the case may be, and the execution,
delivery and performance by such Collateral Entity of the agreements,
instruments and other documents executed by such Collateral Entity in connection
therewith and (II) good standing certificates for such Collateral Entity from
the Secretary of State of the state of organization of such Collateral Entity
and of each other state where such Collateral Entity conducts business, except
where the failure to be in good standing in such other state could not
reasonably be expected to have a material adverse effect on the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of such Collateral Entity, and (F) an opinion of
counsel to such Collateral Entity (which Borrower will be deemed to have
requested on behalf of such Collateral Entity) covering, among other things, the
due organization, valid existence and good standing of such Collateral Entity if
it is not a natural person, the due execution and delivery of all agreements,
instruments and other documents executed and delivered by such Collateral Entity
to Lender and the enforceability thereof, the creation, validity and perfection
of all security interests granted by such Collateral Entity to Lender, the
absence of any required consent of any third party that has not been obtained
and that the execution, delivery and performance by such Collateral Entity of
the applicable Pledge Agreement or Mortgage and the agreements, instruments and
other documents delivered in connection therewith do not contravene any
organizational document of such Collateral Entity, applicable law or any
contract or agreement to which such Collateral Entity is a party or by which its
assets are bound except where any such contravention could not reasonably be
expected to have a material adverse change on the business, prospects,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of such Collateral Entity and (ii) the payment by Borrower or its
Affiliates in full of all fees, costs and expenses (including, without
limitation, all of Lender’s audit, appraisal, travel and legal expenses)
incurred in connection with any or all of the foregoing.
“Ownership Interest” shall have the meaning set forth in the definition of
“Qualified Lichtenstein Entity” in this Section 1.1.

 

10



--------------------------------------------------------------------------------



 



“Payment Date” shall mean the last day of each month, or if such day is not a
Business Day, the immediately preceding Business Day.
“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters which would not, individually or in the aggregate, be reasonably
expected to have a material adverse effect on Borrower’s ability to perform its
obligations under the Loan Documents, (iii) Liens, if any, for taxes not yet
delinquent imposed by any Governmental Authority, and (iv) such other Liens or
other liabilities of which Lender is aware as of the date hereof or which Lender
has approved or may approve in writing in Lender’s sole discretion.
“Permitted Lichtenstein Owner” shall have the meaning set forth in the
definition of “Qualified Lichtenstein Entity” in this Section 1.1.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, State, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“PGRT Entities” shall mean the REIT, Prime Group Realty, L.P. and their direct
and indirect subsidiaries. For the avoidance of uncertainty, it is agreed that
the PGRT Entities shall not include Extended Stay of America Hotels, Prime
Retail Outlets or Prime Office Chicago.
“PGRT Equity” shall mean PGRT Equity LLC, a Delaware limited liability company.
“PGRT Equity II” shall mean PGRT Equity II LLC, a Delaware limited liability
company.
“PGRT Equity Loan Agreement” shall have the meaning set forth in
Section 6.1(a)(xvi)(A)(I) hereof.
“PGRT Equity II Loan Agreement” shall have the meaning set forth in
Section 6.1(a)(xvi)(A)(II) hereof.
“Pledge Agreement” shall mean a pledge agreement, in substantially the form of
Exhibit A, by a Collateral Entity in favor of Lender, granting to Lender a
security interest in any Specified Equity Interest, or a collateral assignment
of any Specified Debt (and all supporting obligations relating thereto), as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time. The Borrower Pledge Agreement shall constitute a Pledge Agreement.
“Prepayment Date” shall have the meaning set forth in Section 2.3.1(a) hereof.
“Prime Retail Outlets” shall mean Prime Outlets Acquisition Company LLC, a
Delaware limited liability company.
“Prime Office Chicago” shall mean Prime Office Company LLC, a Delaware limited
liability company.

 

11



--------------------------------------------------------------------------------



 



“Prohibited Person” shall mean any Person:
(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);
(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise subject to the provisions
of, the Executive Order;
(c) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;
(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;
(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or
at any replacement website or other replacement official publication of such
list; or
(f) who is an Affiliate of or affiliated with a Person listed above.
“Qualified Lichtenstein Entity” shall mean a Person as to which each of the
following is true: (1) more than 49% of the Ownership Interest in such Person is
held directly or indirectly by one or more Permitted Lichtenstein Owners, and
(2) David Lichtenstein shall exercise managerial and operational control over
such Person. Notwithstanding the foregoing, in the event of the death or
incapacity of David Lichtenstein, a Person over which one or more of the members
of the Immediate Family of David Lichtenstein shall exercise managerial and
operational control shall be deemed to fulfill the requirements of clause
(2) hereof. The term “Immediate Family” shall mean and include, with respect to
any Person, his spouse, children (including adopted children), grandchildren
(including adopted grandchildren) and the spouses of any of the foregoing. The
term “Ownership Interest” in a Person shall mean such interest (whether or not
denominated as an equity interest, and including, without limitation, a
beneficial interest in a trust) as shall entitle the owner thereof to a share in
the profits, losses and distributions of such Person. The term “Permitted
Lichtenstein Owner” shall mean David Lichtenstein or members of his Immediate
Family or trusts for the benefit of David Lichtenstein or members of his
Immediate Family.
“REIT” shall have the meaning set forth in Section 5.2.7 hereof.
“Restricted Payment Event” shall have the meaning set forth in Section 5.2.7
hereof.
“Restricted Party” shall mean either Guarantor or any other Qualified
Lichtenstein Entity.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest.

 

12



--------------------------------------------------------------------------------



 



“Servicer” shall have the meaning set forth in Section 7.2 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 6.2(c)
hereof.
“Specified Debt” shall mean any loan, liability or other Indebtedness, secured
or unsecured, payable to any of Prime Retail Outlets, Prime Office Chicago or
Extended Stay of America Hotels or any of their respective Affiliates.
“Specified Equity Interests” shall mean the shares of capital stock, partnership
interests, limited liability company membership interests, investment trust
units and all other equity interests that are legally or beneficially owned by
Borrower, a Guarantor or any of their respective Affiliates, directly or
indirectly, in any of the Prime Retail Outlets, Prime Office Chicago and
Extended Stay of America Hotels.
“Specified Real Property Interests” shall mean the fee, leasehold or other
interests owned by Prime Retail Outlets, Prime Office Chicago or Extended Stay
of America Hotels or any of their respective Affiliates in any real property.
“State” shall mean a State or Commonwealth in the United States of America.
“Transfer” shall have the meaning set forth in Section 5.2.6(a) hereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York or the State in which Borrower or the applicable
Collateral is located, as the context may require.
“UCC Financing Statements” shall mean the UCC financing statements covering
Collateral pledged under the Pledge Agreements, the Mortgages or any other Loan
Document and filed in the applicable filing offices.
“Units” shall mean those certain Series A-2 Units and Common A-2 Units in BHAC,
formerly (prior to conversion) the Series A-2 Units and Common A-2 Units in
DL-DW Holdings LLC, a Delaware limited liability company.
Section 1.2 Principles of Construction.
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

13



--------------------------------------------------------------------------------



 



II. GENERAL TERMS
Section 2.1 Loan Commitment; Disbursement to Borrower.
2.1.1 Agreement to Lend and Borrow.
Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.
2.1.2 Single Disbursement to Borrower.
Borrower may request and receive only one borrowing hereunder in respect of the
Loan and any amount borrowed and repaid or prepaid hereunder in respect of the
Loan may not be reborrowed.
2.1.3 The Note, the Pledge Agreements, the Mortgages and Other Loan Documents.
The Loan shall be evidenced by the Note, secured by the Pledge Agreements, the
Mortgages and certain other Loan Documents and entitled to the benefit of all
the Loan Documents.
2.1.4 Use of Proceeds.
The proceeds of the Loan shall be used by Borrower (a) to fund Borrower’s
acquisition of the Units from Lightstone and (b) to pay fees, costs and expenses
incurred in connection with the closing of the Loan, as approved by Lender. The
balance, if any, shall be added to the working capital of Borrower.
Section 2.2 Interest; Loan Payments; Late Payment Charge; Facility Fee; Exit
Fee.
2.2.1 Payments
(a) Interest. Interest on the outstanding principal balance of the Loan shall
accrue from the Closing Date to the Maturity Date at the Applicable Interest
Rate. Not less than three Business Days prior to each Interest Period, Borrower
shall elect in writing which Applicable Interest Rate shall apply to the Loan
for such Interest Period. If Borrower shall fail to select, prior to the
expiration of any Interest Period, which Applicable Interest Rate shall apply
during the next succeeding Interest Period, Borrower shall be deemed to have
selected the Eurodollar Rate for such succeeding Interest Period. If Borrower
shall fail to select, prior to the expiration of any Interest Period, the
duration of the next succeeding Interest Period, Borrower shall be deemed to
have selected an Interest Period of one month. Monthly installments of interest
shall be paid on each Payment Date commencing on July 31, 2007 and on each
subsequent Payment Date thereafter up to and including the Maturity Date. The
outstanding principal balance of the Loan together with all accrued and unpaid
interest thereon shall be due and payable in full on the Maturity Date.

 

14



--------------------------------------------------------------------------------



 



(b) All payments and other amounts due under the Note, this Agreement and the
other Loan Documents shall be made without any setoff, defense or irrespective
of, and without deduction for, counterclaims.
2.2.2 Interest Calculation.
Interest on the outstanding principal balance of the Loan shall be calculated by
multiplying (a) the actual number of days elapsed in the period for which the
calculation is being made by (b) a daily rate equal to the Applicable Interest
Rate divided by 360 by (c) the outstanding principal balance.
2.2.3 Eurodollar Rate Unascertainable; Illegality; Increased Costs.
(a) (i) In the event that Lender shall have determined (which determination
shall be conclusive and binding upon Borrower absent manifest error) that by
reason of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining LIBOR, then Lender shall
forthwith give notice by telephone of such determination to Borrower with a
written confirmation of such determination promptly thereafter. If such notice
is given, the Loan shall bear interest at the Adjusted Base Rate beginning on
the first day of the next succeeding Interest Period.
(ii) If, pursuant to the terms of this Section 2.2.3, the Loan is bearing
interest at the Adjusted Base Rate and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice thereof to Borrower by
telephone of such determination, confirmed in writing, to Borrower as soon as
reasonably practical, but in no event later than three (3) Business Days prior
to the last day of the then current Interest Period. If such notice is given,
and Borrower so requests, the Loan may bear interest at the Eurodollar Rate
beginning on the first day of the next succeeding Interest Period.
(b) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender in good faith
to make or maintain the Loan bearing interest at the Eurodollar Rate, the Loan
shall automatically bear interest at the Adjusted Base Rate in the next
succeeding Interest Period or within such earlier period as required by
Applicable Law. Borrower hereby agrees promptly to pay Lender (within ten
(10) days of Lender’s written demand therefor) any additional amounts necessary
to compensate Lender for any costs incurred by Lender in making any conversion
in accordance with this Agreement, including, without limitation, any interest
or fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the Loan hereunder. Lender’s written notice of such costs, as certified
to Borrower, shall be conclusive absent manifest error.

 

15



--------------------------------------------------------------------------------



 



(c) In the event that any change occurring after the date hereof in any
requirement of any Applicable Law or in the interpretation or application
thereof, or compliance in good faith by Lender with any request or directive
(whether or not having the force of law) hereafter issued from any Governmental
Authority which is generally applicable to all lenders subject to such
Governmental Authority’s jurisdiction:
(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;
(ii) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter have the effect of reducing the rate of return on Lender’s capital as
a consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration Lender’s policies with respect to capital adequacy) by any amount
deemed by Lender to be material; or
(iii) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter impose on Lender any other condition, the result of which is to
increase the cost to Lender of making, renewing or maintaining the Loans or to
reduce any amount receivable hereunder;
then, in any such case, Borrower shall promptly pay Lender (within ten (10) days
of Lender’s written demand therefor), any additional amounts necessary to
compensate Lender for such additional cost or reduced amount receivable on
account of the Loan which Lender deems to be material. If Lender becomes
entitled to claim any additional amounts pursuant to this Section 2.2.3(c),
Lender shall provide Borrower with written notice specifying in reasonable
detail the event or circumstance by reason of which Lender has become so
entitled and the additional amount required to fully compensate Lender for such
additional cost or reduced amount. A certificate as to any additional costs or
amounts payable pursuant to the foregoing sentence submitted by Lender to
Borrower shall be conclusive absent manifest error. This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under the Note, this Agreement and the other Loan Documents.
(d) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs directly as a consequence of
(i) any default by Borrower in payment of the principal of or interest on the
Loan while bearing interest at the Eurodollar Rate, including, without
limitation, any such loss or expense arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain the Eurodollar
Rate, (ii) any prepayment (whether voluntary or mandatory) of the Loan while
bearing interest at the Eurodollar Rate on a day that is not the last day of the
Interest Period with respect thereto, and (iii) the conversion (for any reason
whatsoever, whether voluntary or involuntary) of the Applicable Interest Rate
from the Eurodollar Rate to the Adjusted Base Rate with respect to the Loan
while bearing interest at the Eurodollar Rate on a date other than the last day
of the Interest Period with respect thereto, including, without limitation, such
loss or expenses arising from interest or fees payable by Lender to lenders of
funds obtained by Lender in order to maintain the Eurodollar Rate hereunder (the
amounts referred to in clauses (i), (ii) and (iii) are herein referred to
collectively as the “Breakage Costs”). This provision shall survive payment of
the Note and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents.

 

16



--------------------------------------------------------------------------------



 



2.2.4 Payment on Maturity Date.
Borrower shall pay to Lender on the Maturity Date the outstanding principal
balance, all accrued and unpaid interest thereon, and all other amounts due
hereunder and under the Note and the other Loan Documents.
2.2.5 Payments after Default.
Upon the occurrence and during the continuance of an Event of Default, interest
on the outstanding principal balance of the Loan and, to the extent permitted by
Applicable Law, overdue interest and other amounts due in respect of the Loan,
shall accrue at the Default Rate, calculated from the date such payment was due
after giving effect to any grace or cure periods contained herein. Interest at
the Default Rate shall be computed from the occurrence of the default until the
actual receipt and collection of the Debt (or that portion thereof that is then
due). To the extent permitted by Applicable Law, interest at the Default Rate
shall be added to the Debt, shall itself accrue interest at the same rate as the
Loan and shall be secured by the Pledge Agreements and the Mortgages. This
paragraph shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default.
2.2.6 Usury Savings.
This Agreement and the Note are subject to the express condition that at no time
shall Borrower be obligated or required to pay interest on the principal balance
of the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the Maximum Legal Rate. If, by the
terms of this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due hereunder at
a rate in excess of the Maximum Legal Rate, the Applicable Interest Rate or the
Default Rate, as the case may be, shall be deemed to be immediately reduced to
the Maximum Legal Rate and all previous payments in excess of the Maximum Legal
Rate shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder. All sums paid or agreed to be paid to
Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.
2.2.7 Additional Interest and Collateral.
Commencing 150 days after June 11, 2007, the Applicable Interest Rate shall
increase by 2.00% per annum at any and all times that the aggregate Collateral
Value of all Specified Equity Interests, Specified Real Property Interests and
Specified Debt that are subject to Pledge Agreements or Mortgages, as
applicable, and that satisfy all Other Required Pledge Conditions, is less than
$400,000,000. This Section 2.2.7 shall not be deemed to require Borrower or any
other Collateral Entity to grant a security interest in any Specified Equity
Interest, Specified Real Property Interest or Specified Debt after June 11,
2007, it being understood that, if the Collateral Value is less than
$400,000,000 at any time commencing 150 days after June 11, 2007, Lender’s
rights, in addition to those under Section 2.3.2 hereof, shall be limited to
receiving the additional interest required hereunder. In addition, Borrower and
Lender agree that, notwithstanding anything in the Loan Documents to the
contrary, it is not contemplated by the parties hereto that any assets of the
PGRT Entities, other than Borrower’s interest in the Initial Collateral, will be
Collateral for the Loan. For the avoidance of uncertainty, it is agreed that
Collateral may include equity interests in the REIT and Prime Group Realty, L.P.

 

17



--------------------------------------------------------------------------------



 



2.2.8 Facility Fee.
Borrower shall pay to Lender on the Closing Date a fully-earned and
non-refundable facility fee in the amount of $175,000.
2.2.9 Exit Fee.
Borrower shall pay to Lender, simultaneously with the repayment or any
prepayment of the Loan, a fully earned and non-refundable exit fee in an amount
equal to one percent (1%) of the amount of principal being repaid or prepaid
(the “Exit Fee”).
Section 2.3 Prepayments.
2.3.1 Voluntary Prepayments.
Borrower shall have the right to prepay the Loan in whole or in part at any time
(so long as any partial payment is not less than $1,000,000) upon satisfaction
of the following conditions:
(a) Borrower shall provide prior written notice to Lender specifying the amount
of such prepayment and the date (the “Prepayment Date”) upon which the
prepayment is to be made, which notice shall be delivered to Lender not less
than three days prior to such prepayment; and
(b) Borrower shall pay to Lender, simultaneously with such prepayment, (i) all
accrued and unpaid interest calculated at the Applicable Interest Rate on the
amount of principal being prepaid through and including the Prepayment Date,
together with, if the Loan is then bearing interest by reference to the
Eurodollar Rate and the payment is not being made on the last day of the
applicable Interest Period, an amount equal to (A) the interest that would have
accrued at the Eurodollar Rate on the then outstanding principal balance of the
Loan through the end of the Interest Period in which such prepayment occurs less
(B) the amount of interest that would accrue on such amount prepaid for the
remainder of such Interest Period at the Market Rate (as defined below) (the
“Interest Shortfall”); (ii) Breakage Costs, if any, without duplication of any
sums paid pursuant to the preceding clause (i); and (iii) all other sums then
due under this Agreement, the Note or the other Loan Documents, without
duplication. The term “Market Rate” means the rate of interest per annum at
which deposits in United States dollars are offered by Citibank’s principal
office in London, England, to prime banks in the London interbank market at
11:00 a.m. (London time) two Business Days before the date of such prepayment in
an amount substantially equal to the amount of such prepayment and for a deposit
period comparable to the remaining Interest Period, as determined by Lender in
its sole discretion, which determination shall be conclusive absent manifest
error.

 

18



--------------------------------------------------------------------------------



 



2.3.2 Mandatory Prepayments.
(a) If the Lockbox Arrangement has not become fully effective within ninety days
after June 11, 2007, Borrower shall be required to prepay the Loan in the amount
of $50,000,000.
(b) Commencing 150 days after June 11, 2007, Borrower shall be required to
prepay the Loan in the following amounts:
(i) $50,000,000 at any time that the Collateral Value is less than $300,000,000;
and
(ii) $75,000,000 (including any amount prepaid under clause (i) hereof) at any
time that the Collateral Value is less than $250,000,000.
This subsection (b) shall not be deemed to require Borrower or any other
Collateral Entity to grant a security interest in any Specified Equity Interest,
Specified Real Property Interest or Specified Debt after June 11, 2007, it being
understood that, if the Collateral Value is less than the amount specified in
subsection (b)(i) or (b)(ii) at any time commencing 150 days after June 11,
2007, Lender’s rights, in addition to those under Section 2.2.7 hereof, shall be
limited to receiving the prepayment required thereunder. In addition, Borrower
and Lender agree that, notwithstanding anything in the Loan Documents to the
contrary, it is not contemplated by the parties hereto that any assets of the
PGRT Entities, other than Borrower’s interest in the Initial Collateral, will be
Collateral for the Loan. For the avoidance of uncertainty, it is agreed that
Collateral may include equity interests in the REIT and Prime Group Realty, L.P.
(c) Borrower shall pay to Lender, simultaneously with any prepayment hereunder,
if the Loan is then bearing interest by reference to the Eurodollar Rate, the
amount of any Interest Shortfall and, without duplication thereof, all Breakage
Costs.
2.3.3 Prepayments After Default.
If, following an Event of Default, Borrower tenders payment of all or any part
of the Debt, or if all or any portion of the Debt is recovered by Lender after
such Event of Default, such tender or recovery shall be deemed a voluntary
prepayment by Borrower, and Borrower shall pay, in addition to the Debt, (i) all
accrued and unpaid interest calculated at the Applicable Interest Rate on the
amount of principal being prepaid through and including the Prepayment Date,
(ii) the Interest Shortfall, if applicable, with respect to the amount prepaid,
(iii) Breakage Costs, if any, without duplication of any sums paid pursuant to
the preceding clause (ii), (iv) the portion of the Exit Fee payable on the
amount of such payment, and (v) all other sums due under this Agreement, the
Note or the other Loan Documents in connection with a partial or total
prepayment.

 

19



--------------------------------------------------------------------------------



 



2.3.4 Making of Payments.
Each payment by Borrower hereunder or under the Note shall be made in federal
funds or other funds immediately available to Lender by 12:00 p.m., New York
City time, on or prior to the date such payment is due, to Lender by deposit to
such account as Lender may designate by written notice to Borrower. Whenever any
payment hereunder or under the Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the first Business Day
succeeding such scheduled due date.
2.3.5 Application of Prepayments.
All prepayments received pursuant to this Section 2.3 shall be applied first, to
interest on the outstanding principal balance being prepaid that accrued through
and including the Prepayment Date, second, to the Interest Shortfall and
Breakage Costs, if any, third, to the Exit Fee, and fourth, to the payment of
principal due under the Loan and any other amounts due under this Agreement, the
Note or the other Loan Documents.
2.3.6 Escrow of Certain Prepayments.
Notwithstanding anything to the contrary in this Section 2.3, so long as no
Event of Default has occurred and is continuing, at Borrower’s option, Lender
shall hold in escrow for the benefit of Lender all amounts intended or required
to be applied as prepayments of any principal amounts of the Loan that bear
interest by reference to the Eurodollar Rate and shall release such amounts from
escrow and apply them to such principal amounts upon the next applicable Payment
Dates in prepayment thereof, it being understood and agreed that interest shall
continue to accrue on such principal amounts until such time as such prepayments
are released from escrow and applied to reduce such principal amounts; provided,
however, that, upon the occurrence and during the continuance of an Event of
Default, such escrowed amounts may be immediately applied to any of the
Obligations without regard to any such Payment Dates.
Section 2.4 Release on Payment in Full.
Lender shall, upon the written request and at the expense of Borrower, upon
payment in full of all principal and interest on the Loan and all other amounts
due and payable under the Loan Documents in accordance with the terms and
provisions of the Note and this Agreement, (i) release the Lien of the Pledge
Agreements and the Mortgages on the Collateral, and (ii) terminate the other
Loan Documents.
Section 2.5 Fees.
(a) Borrower has paid, prior to the Closing Date, a fully earned and
non-refundable due diligence deposit fee in the amount of $250,000. If the
amount of this fee is not sufficient to reimburse Lender in full for its legal
and other out-of-pocket costs and expenses incurred in connection with the
preparation, execution and delivery of this Agreement and the other Loan
Documents, Borrower shall promptly pay any additional amount required to
reimburse Lender in full for such costs and expenses. If the amount of the due
diligence deposit fee exceeds Lender’s legal and other out-of-pocket costs and
expenses incurred in connection with (i) the preparation, execution and delivery
of this Agreement and the other Loan Documents and (ii) the due diligence review
of all assets proposed to be pledged by the Collateral Entities after June 11,
2007 and the review, preparation, execution and delivery of all documentation
relating thereto, Lender shall refund such excess to Borrower.
(b) Borrower shall pay the fee specified in Section 2.2.8 as and when payable.

 

20



--------------------------------------------------------------------------------



 



III. CASH MANAGEMENT
Section 3.1 Establishment of Blocked Account.
Borrower shall establish and maintain with and at Citibank a segregated account
(the “Blocked Account”) in accordance with Citibank’s standard account documents
for the benefit of Lender, which Blocked Account shall be under the sole
dominion and control of Lender. Borrower shall cause all payments made in
respect of the Units to be made to the Blocked Account, unless and until
otherwise directed by Lender, and shall deposit into the Blocked Account an
amount equal to the principal or interest due and payable hereunder no later
than one Business Day before such payment is due and owing to Lender. Lender and
its servicer, if any, shall have the sole right at all times to make withdrawals
from the Blocked Account and Borrower hereby authorizes Lender to instruct
Citibank to debit the Blocked Account by the amount of the principal and
interest payment due on each date on which such principal or interest is due
(and Lender will make withdrawals therefrom to make payments of accrued interest
and/or principal due and unpaid hereunder without duplication). If Lender or its
servicer withdraws from the Blocked Account an amount sufficient to pay accrued
interest on any Payment Date and there are any amounts remaining in the Blocked
Account after such payment of accrued interest, Lender shall transfer such
remaining amounts to any account to which Borrower directs promptly upon receipt
of such direction. Borrower shall pay all costs and expenses for establishing
and maintaining the Blocked Account. If, on any Payment Date (other than the
Maturity Date, if it is a Payment Date), the amount then on deposit in the
Blocked Account is less than the amount of the accrued interest required to be
paid to Lender under this Agreement and the Note on such Payment Date, Borrower
shall deposit in a deposit account of Borrower maintained with and at Citibank
the amount of such deficiency. Borrower shall have ten (10) Business Days
following Borrower’s receipt of such notice from Lender of such deficiency to
pay such deficiency.
Section 3.2 Lockbox Arrangements.
Without limitation of the requirement of Section 2.3.2(a) hereof, Borrower shall
cause the Lockbox Arrangement to become effective within 150 days after June 11,
2007.
IV. REPRESENTATIONS AND WARRANTIES
Section 4.1 Borrower Representations.
Borrower represents and warrants as of the Closing Date that:
4.1.1 Organization.
Borrower is duly organized, with requisite power and authority to own its
assets, to transact the businesses in which it is now engaged and to execute,
deliver and perform this Agreement and the other Loan Documents to which it is
or will be a party. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
assets and to transact the businesses in which it is now engaged.

 

21



--------------------------------------------------------------------------------



 



4.1.2 Proceedings.
Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is or
will be a party. This Agreement and the other Loan Documents to which it is or
will be a party have been duly executed and delivered by or on behalf of
Borrower and constitute legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
4.1.3 No Conflicts.
The execution, delivery and performance by Borrower of this Agreement and the
other Loan Documents to which it is or will be a party will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument (including, without limitation, its charter or by-laws)
to which Borrower is or will be a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over Borrower or any of
Borrower’s assets, or any license or other approval required to own and manage
its assets, and any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by Borrower of this Agreement or any other Loan
Documents to which it is or will be a party has been obtained and is in full
force and effect.
4.1.4 Litigation.
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or threatened against or
affecting Borrower or the Initial Collateral which actions, suits or
proceedings, if determined against Borrower or the Initial Collateral, might
materially adversely affect the condition (financial or otherwise) or business
of Borrower or the Initial Collateral.

 

22



--------------------------------------------------------------------------------



 



4.1.5 Agreements.
Borrower is not a party to any agreement or instrument or subject to any
restriction which might materially and adversely affect Borrower or the Initial
Collateral or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Initial Collateral is bound.
4.1.6 Solvency.
Borrower (a) has not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor, and (b) has received reasonably equivalent value in
exchange for its obligations under the Loan Documents. Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted. Borrower does not
intend to incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition under the Bankruptcy Code or similar state bankruptcy or insolvency law
has been filed against Borrower in the last seven (7) years, and Borrower has
not made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors during such period. Borrower is not
contemplating either the filing of a petition by it under the Bankruptcy Code or
similar state bankruptcy or insolvency law or the liquidation of all or a major
portion of Borrower’s assets or property, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it.
4.1.7 Full and Accurate Disclosure.
No statement of fact made by Borrower in this Agreement or the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading.
4.1.8 Compliance.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority.
4.1.9 Financial Information.
All financial data including, without limitation, the statements of cash flow
and income and operating expense, if any, that have been delivered by Borrower
to Lender in respect of Borrower and the Initial Collateral (i) are true,
complete and correct in all material respects, (ii) accurately represent the
financial condition of Borrower and the Initial Collateral, as of the date of
such reports, and (iii) have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a materially adverse effect on Borrower or the Initial
Collateral except as referred to or reflected in said financial statements.
Since the date of such financial statements, there has been no materially
adverse change in the financial condition, operations or business of Borrower
from that set forth in such financial statements provided by Borrower.

 

23



--------------------------------------------------------------------------------



 



4.1.10 Federal Reserve Regulations.
No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.
4.1.11 Not a Foreign Person.
Borrower is not a “foreign person” within the meaning of §1445(f)(3) of the
Code.
4.1.12 Enforceability.
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, and
Borrower has not asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.
4.1.13 No Prior Assignment.
There are no prior assignments or pledges of the Initial Collateral which are
currently outstanding.
4.1.14 Filing and Recording Taxes.
All transfer taxes, deed stamps, intangible taxes or other amounts in the nature
of transfer taxes required to be paid by Borrower under applicable Legal
Requirements currently in effect in connection with the making of the Loan have
been paid. All stamp, intangible or other similar tax required to be paid under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of the Borrower Pledge Agreement, the Borrower Control Agreement or
the UCC Financing Statement referred to in Section 9.1(a)(v) have been paid.
4.1.15 Illegal Activity.
No portion of the Initial Collateral has been or will be purchased with proceeds
of any illegal activity.

 

24



--------------------------------------------------------------------------------



 



4.1.16 No Change in Facts or Circumstances; Disclosure.
All material information submitted by Borrower to Lender and in all financial
statements, reports, certificates and other documents submitted by Borrower in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or any other Loan Document
are accurate, complete and correct in all material respects. To the best of
Borrower’s knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Initial Collateral or the business
operations or the financial condition of Borrower.
4.1.17 Investment Company Act.
Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; or (b) subject to any other federal or State law or regulation which
purports to restrict or regulate its ability to borrow money.
4.1.18 Principal Place of Business; State of Organization.
Borrower’s principal place of business as of the date hereof is the address set
forth in the introductory paragraph of this Agreement. Borrower is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.
4.1.19 Business Purposes.
The Loan is solely for the business purpose of Borrower.
4.1.20 Taxes.
Borrower has filed all federal, State, county, municipal, and city income and
other tax returns required to have been filed by it and has paid all taxes and
related liabilities which have become due pursuant to such returns or pursuant
to any assessments received by it. Borrower knows of no basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.
4.1.21 Forfeiture.
Borrower has not committed any act or omission affording the federal government
or any State or local government the right of forfeiture as against any monies
paid in performance of Borrower’s obligations under the Note, this Agreement or
the other Loan Documents. Borrower hereby covenants and agrees not to commit,
permit or suffer to exist any act or omission affording such right of
forfeiture.

 

25



--------------------------------------------------------------------------------



 



4.1.22 Taxpayer Identification Number.
Borrower’s United States taxpayer identification number is 26-0304375.
4.1.23 OFAC.
Borrower represents and warrants that neither Borrower nor any of its Affiliates
is a Prohibited Person, and Borrower and its Affiliates are in full compliance
with all applicable orders, rules, regulations and recommendations of The Office
of Foreign Assets Control of the U.S. Department of the Treasury.
4.1.24 Embargoed Person.
As of the date hereof and at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower constitute property
of, or are beneficially owned, directly or indirectly, by any person, entity or
government subject to trade restrictions under U.S. law, including but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated thereunder with the result that the
investment in Borrower (whether directly or indirectly), is prohibited by law or
the Loan made by Lender is in violation of law (“Embargoed Person”); (b) to the
knowledge of Borrower, after due inquiry, no Embargoed Person has any interest
of any nature whatsoever in Borrower, with the result that the investment in
BHAC (whether directly or indirectly) is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower have been derived from
any unlawful activity with the result that the investment in Borrower (whether
directly or indirectly) is prohibited by law or the Loan is in violation of law.
4.1.25 Initial Collateral.
The Borrower Pledge Agreement, upon delivery by Borrower to Lender of the
certificates evidencing the Units and executed transfer powers in respect
thereof, and the Borrower Control Agreement, upon its execution and delivery by
the parties thereto, will create a valid, perfected first priority security
interest in and to the Initial Collateral, all in accordance with the Borrower
Pledge Agreement or the Borrower Control Agreement, as the case may be, for
which a Lien can be perfected pursuant to and in accordance with the UCC.
4.1.26 Collateral Entities.
Schedule 4.1.26 sets forth all of the Affiliates of Borrower and Guarantors that
own directly or indirectly any Specified Equity Interests or Specified Debt.
Section 4.2 Survival of Representations.
Borrower agrees that all of the representations and warranties of Borrower set
forth in Section 4.1 hereof and elsewhere in this Agreement and the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower or any other Loan
Party. All representations, warranties, covenants and agreements made in this
Agreement and the other Loan Documents by Borrower shall be deemed to have been
relied upon by Lender notwithstanding any investigation heretofore or hereafter
made by Lender or on its behalf.

 

26



--------------------------------------------------------------------------------



 



V. BORROWER COVENANTS
Section 5.1 Affirmative Covenants.
From the date hereof and until payment and performance in full of all
obligations of Borrower and the other Loan Parties under the Loan Documents and
the release of Lender’s Lien encumbering the Collateral (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:
5.1.1 Existence; Compliance with Legal Requirements.
(a) Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises and comply in all material respects with all Legal Requirements
applicable to it and the Collateral. There shall never be committed by Borrower
any act or omission affording the federal government or any State or local
government the right of forfeiture against any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.
(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or any alleged violation of
any Legal Requirement, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with Applicable Law; (iii) neither
the Collateral nor any part thereof or interest therein will be in danger of
being sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall
promptly upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower; and (vi) Borrower shall furnish such
security as may be required in the proceeding, or as may be reasonably requested
by Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security or part thereof as necessary to cause compliance with such Legal
Requirement at any time when, in the judgment of Lender, the validity,
applicability or violation of such Legal Requirement is finally established.
5.1.2 Litigation.
Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened against Borrower which might
materially adversely affect Borrower’s condition (financial or otherwise) or
business or the Collateral.

 

27



--------------------------------------------------------------------------------



 



5.1.3 Notice of Default.
Borrower shall promptly advise Lender of any material adverse change in
Borrower’s condition, financial or otherwise, or of the occurrence of any
Default or Event of Default of which Borrower has knowledge.
5.1.4 Cooperate in Legal Proceedings.
Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
adversely affect the rights of Lender hereunder or any rights obtained by Lender
under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.
5.1.5 Further Assurances.
Borrower shall, at Borrower’s sole cost and expense:
(a) furnish to Lender each and every document, certificate, agreement and
instrument required to be furnished by Borrower pursuant to the terms of the
Loan Documents or reasonably requested by Lender in connection therewith;
(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the Collateral as Lender may reasonably
require, including, without limitation, the authorization by Borrower of the UCC
Financing Statement and any other financing statements; and
(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.
5.1.6 Intangible Taxes.
Borrower shall pay all State, county and municipal recording, and intangible,
and all other taxes imposed upon the execution and recordation of the UCC
Financing Statement and/or upon the execution and delivery of the Note.
5.1.7 Financial and Other Reporting.
(a) Borrower will keep and maintain on a Fiscal Year basis, in accordance with
GAAP or on a federal income tax basis (or such other accounting basis reasonably
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of Borrower and all items of income and
expense in connection with the Collateral owned by Borrower. Lender shall have
the right from time to time at all times during normal business hours upon
reasonable notice to examine such books, records and accounts at the office of
Borrower or any other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower’s accounting records with respect to the
Collateral owned by Borrower as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest. Borrower shall permit Lender
and its authorized agents to inspect from time to time any part of the
Collateral owned by Borrower.

 

28



--------------------------------------------------------------------------------



 



(b) Borrower will furnish to Lender annually, within 120 days following the end
of each Fiscal Year, a complete copy of Borrower’s unaudited consolidated and
consolidating annual financial statements for such Fiscal Year including
statements of profit and loss and balance sheets for Borrower and its
subsidiaries, if any, in each case prepared in accordance with GAAP or on a
federal income tax basis on a consolidated and consolidating basis and certified
by the chief financial officer of Borrower. Borrower will also furnish to
Lender, within forty-five (45) days after the end of each Fiscal Year, a
statement of its operating results.
(c) Borrower will furnish to Lender a copy of each annual Federal income tax
return of Borrower within thirty (30) days after the filing thereof.
(d) Borrower will furnish to Lender, within ten (10) Business Days after
request, a statement of the administrative expenses incurred by Borrower in any
month and any such further detailed information with respect the financial
affairs of Borrower as may be reasonably requested by Lender.
(e) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
(f) Borrower agrees that Lender may forward to each purchaser, transferee,
assignee, servicer, participant or investor in all or any portion of the Loan
(collectively, an “Investor”) and each prospective Investor, all documents and
information which Lender now has or may hereafter acquire relating to the Debt
and to Borrower, Guarantors and the other Loan Parties, whether furnished by
Borrower or either Guarantor or otherwise, as Lender determines necessary or
desirable. Borrower irrevocably waives any and all rights it may have under
Applicable Law to prohibit such disclosure, including, but not limited, to any
right of privacy.
5.1.8 Costs of Enforcement.
In the event (a) that Lender exercises any of its rights or remedies under any
of the Pledge Agreements, the Mortgages or the other Loan Documents as and when
permitted thereby, (b) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or an assignment by Borrower for the
benefit of its creditors, or (c) Lender incurs any costs or expenses in
connection with any refinancing or restructuring of the Loan in the nature of a
workout, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post-judgment
action involved therein, together with all required service or use taxes.

 

29



--------------------------------------------------------------------------------



 



5.1.9 Estoppel Statement.
(a) After request by Lender, Borrower shall within ten (10) days furnish Lender
with a statement, duly acknowledged and certified, setting forth (i) the amount
of the original principal amount of the Note, (ii) the unpaid principal amount
of the Note, (iii) the Applicable Interest Rate on the Note as of the date of
such statement, (iv) the date interest and/or principal were last paid, (v) any
offsets or defenses to the payment of the Debt, and (vi) that the Note, this
Agreement, the Borrower Pledge Agreement, the other Pledge Agreements, the
Mortgages and the other Loan Documents to which Borrower is a party are valid,
legal and binding obligations of Borrower and have not been modified or if
modified, giving particulars of such modification.
(b) After written request by Borrower, Lender shall furnish to Borrower a
statement setting forth (i) the amount of the original principal amount of the
Note, (ii) the unpaid principal amount of the Note, (iii) that there are no
currently outstanding notices of Default sent to Borrower (or listing such
notices, if applicable), and (iv) the date the last interest and, if applicable,
principal has been paid.
5.1.10 Loan Proceeds.
Borrower shall use the proceeds of the Loan received by it on the Closing Date
only for the purposes set forth in Section 2.1.4 hereof.
5.1.11 Additional Collateral.
Borrower shall, within thirty (30) days after the Closing Date, deliver to
Lender an amendment, in form and substance satisfactory to Lender, to each of
the Pledge Agreement and the Third Party Security Agreements (each as defined in
the Lichtenstein Credit Agreement) providing that the Collateral (as defined in
the Lichtenstein Credit Agreement) thereunder secures the Obligations under this
Agreement and the other Loan Documents, duly executed by David Lichtenstein and
Shifra Lichtenstein.
5.1.12 Performance by Borrower.
Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision of each Loan Document executed and delivered by, or
applicable to, Borrower, and shall not enter into or otherwise suffer or permit
any amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, Borrower without the prior
written consent of Lender.
5.1.13 OFAC.
At all times throughout the term of the Loan, Borrower shall be in full
compliance with all applicable orders, rules, regulations and recommendations of
The Office of Foreign Assets Control of the U.S. Department of the Treasury.

 

30



--------------------------------------------------------------------------------



 



Section 5.2 Negative Covenants.
From the date hereof until payment and performance in full of all obligations of
Borrower and the other Loan Parties under the Loan Documents or the earlier
release of Lender’s Lien on the Collateral (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower covenants and agrees with Lender that it will not do, directly or
indirectly, any of the following:
5.2.1 Liens.
Borrower shall not create, incur, assume or suffer to exist any Lien on any
portion of the Collateral or any other assets other than Permitted Encumbrances
described in parts (i), (iii) or (iv) of the definition thereof.
5.2.2 Dissolution.
Borrower shall not (a) engage in any dissolution, liquidation or consolidation
or merger with or into any other business entity or (b) transfer, lease or sell,
in one transaction or any combination of transactions, all or substantially all
of the properties or assets of Borrower except to the extent expressly permitted
by the Loan Documents.
5.2.3 Indebtedness.
Borrower will not incur, create or suffer to exist any Indebtedness, other than
the Indebtedness created hereunder and unsecured trade debt incurred in the
ordinary course of business.
5.2.4 Name, Identity, Structure, or Principal Place of Business.
Borrower shall not change its name, identity (including its trade name or
names), place or form of organization or chief executive office, without, in
each case, first giving Lender thirty (30) days prior written notice.
5.2.5 Affiliate Transactions.
Borrower shall not enter into, or be a party to, any transaction with an
Affiliate of Borrower or either Guarantor or any of the shareholders of Borrower
except in the ordinary course of business and on terms which are no less
favorable to Borrower than would be obtained in a comparable arm’s-length
transaction with an unrelated third party.
5.2.6 Transfers.
(a) Borrower shall not permit or suffer a Sale or Pledge by Borrower of an
interest in the Collateral or any other assets (collectively, a “Transfer”),
other than Permitted Encumbrances, without the prior written consent of Lender.
(b) Notwithstanding the provisions of Section 5.2.6(a) hereof, a transfer to a
Restricted Party or by devise or descent or by operation of law upon the death
of a grantor, trustee, beneficiary, member, partner or shareholder to a
Restricted Party shall not be deemed to be a Transfer, so long as such Transfer
does not apply to Collateral and does not impair or limit the Liens in favor of
Lender pursuant to any Pledge Agreement, Mortgage or other Loan Document.

 

31



--------------------------------------------------------------------------------



 



(c) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in violation of this Section 5.2.6.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.
Notwithstanding anything to the contrary contained in this Section 5.2.6, no
transfer (whether or not such transfer shall constitute a Transfer) shall be
made to any Prohibited Person.
5.2.7 Distributions.
Borrower will not directly or indirectly, pay any dividends or distributions on,
purchase, redeem or retire any shares of any class of its capital stock or other
equity interests or any warrants, options or rights to purchase any such capital
stock or other equity interests, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property, without Lender’s prior written consent; provided,
however, that so long as there is no then-existing Default or Event of Default,
Borrower shall be permitted to declare and pay dividends and distributions on
its capital stock from time to time, provided that in the case of a Default,
such dividends and distributions shall not constitute a violation of the terms
of this Section 5.2.7 so long as such Default does not become an Event of
Default. Notwithstanding the foregoing, even if a Default or Event of Default
exists, so long as no “Restricted Payment Event” exists Borrower shall be
permitted to declare and pay dividends and distributions on its capital stock
from time to time in an amount necessary for Prime Group Realty Trust (the
“REIT”) to maintain its status as a real estate investment trust under the Code
and to avoid the imposition of any corporate level tax on the REIT on the net
income attributable to the Units (the amount of such permitted distribution
being determined by the total net income of the REIT attributable to the Units).
As used herein, “Restricted Payment Event” shall mean any of the following:
(i) the non-payment of any principal payment due hereunder or under the Note
when due (whether by acceleration or otherwise), (ii) non-payment of any
principal payment required pursuant to Section 2.3.2 hereof, (iii) nonpayment of
interest upon the Note or of any fee or other payment Obligations under any of
the Loan Documents when due, (iv) the breach of any of the terms or provisions
of Sections 5.2.1 or 5.2.6, (v) an Event of Default under clauses (iv) or (v) of
Section 6.1(a) hereof, or (vi) a default under paragraph IV(c) or (d) of either
Guaranty. If any Restricted Payment Event occurs that is not an immediate Event
of Default because a grace or notice period has not expired, and such Restricted
Payment Event is cured prior to the time the Restricted Payment Event would
constitute an Event of Default, then for purposes of this Section 5.2.7, such
Restricted Payment Event shall be deemed not to have occurred.
VI. DEFAULTS
Section 6.1 Event of Default.
(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

32



--------------------------------------------------------------------------------



 



(i) if any portion of the Debt is not paid on or before the date the same is due
and payable and remains unpaid for ten (10) Business Days following written
notice thereof by Lender to Borrower, except that all the Debt shall be paid in
full on the Maturity Date;
(ii) if Borrower or any other Loan Party transfers or encumbers any portion of
the Collateral in violation of any Pledge Agreement, Mortgage or other Loan
Document;
(iii) if any representation or warranty made by Borrower, either Guarantor or
any other Loan Party herein or in any other Loan Document, or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made;
(iv) if Borrower, either Guarantor or any other Loan Party, shall make an
assignment for the benefit of creditors;
(v) if a receiver, liquidator or trustee shall be appointed for Borrower, either
Guarantor or any other Loan Party, or if Borrower, either Guarantor or any other
Loan Party shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to the Bankruptcy Code, or
any similar federal or State law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, either Guarantor or any other Loan Party, or if any
proceeding for the dissolution or liquidation of Borrower, either Guarantor or
any other Loan Party shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, either Guarantor or such other Loan Party, upon the
same not being discharged, stayed or dismissed within ninety (90) days, provided
that any reference in Section 4.1.6 or 5.1.8 hereof or this clause (v) to the
commencement of a bankruptcy case by or against Borrower, either Guarantor or
any other Loan Party shall not be deemed to constitute an admission by Lender as
to the eligibility of Borrower, either Guarantor or any other Loan Party for
relief as a debtor under the Bankruptcy Code;
(vi) if Borrower or any other Loan Party attempts to assign such Loan Party’s
rights under this Agreement or any of the other Loan Documents or any interest
herein or therein in contravention of the Loan Documents;
(vii) if Borrower breaches any of its covenants contained in (A) Sections 5.1.10
or 5.1.13, or (B) any other provision of this Agreement and such breach under
this clause (B) is not cured within fifteen (15) days of notice thereof by
Lender to Borrower;
(viii) if any federal tax Lien or State or local income tax Lien is filed
against Borrower, either Guarantor or any other Loan Party or any of the
Collateral and same is not discharged of record within forty-five (45) days
after same is filed;

 

33



--------------------------------------------------------------------------------



 



(ix) David Lichtenstein shall die, be declared incompetent or be incapacitated;
(x) if any default occurs under either Guaranty and, other than in the case of a
breach under paragraph IV(c), (d) or (e) thereof or under the second sentence of
paragraph IV thereof (which shall not be subject to cure), such default is not
cured within fifteen (15) days of notice thereof by Lender to Borrower and
Guarantors, or either Guarantor shall dispute or contest his or its liability
under the applicable Guaranty;
(xi) with respect to any term, covenant or provision set forth herein or in any
of the other Loan Documents, which specifically contains a notice requirement or
grace period, if Borrower or any other Loan Party shall be in default under such
term, covenant or condition after the giving of such notice or the expiration of
such grace period;
(xii) if Borrower or any other Loan Party shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement or any other
Loan Document not specified in subsections (i) through (xi) above, for ten
(10) days after notice to Borrower or such other Loan Party from Lender, in the
case of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower or such other Loan Party shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default;
(xiii) David Lichtenstein shall cease to control day-to-day operations and
management of Lightstone, Borrower and each of the other Loan Parties, or
Borrower and Permitted Lichtenstein Owners shall cease collectively to own a
majority of the equity interests of Lightstone, Borrower or any of the other
Loan Parties;
(xiv) if any default occurs under the Borrower Control Agreement, any Pledge
Agreement or any Mortgage, whether as to Borrower, another Loan Party or the
Collateral, and, other than in the case of a breach under Section 4(c) of any
Pledge Agreement (which shall not be subject to cure), such default is not cured
within fifteen (15) days of notice thereof by Lender to Borrower, or the
Borrower Control Agreement, any of the Pledge Agreements or any of the Mortgages
shall cease to be in full force and effect, or any of the Loan Parties shall so
assert or dispute or contest any Loan Document to which such Loan Party is a
party, or the Borrower Control Agreement, any of the Pledge Agreements or any of
the Mortgages shall cease to create in favor of Lender a valid, perfected, first
priority Lien on the Collateral purported to be covered thereby;

 

34



--------------------------------------------------------------------------------



 



(xv) Borrower, either Guarantor, any other Loan Party or any of their Affiliates
shall fail to make any payment (whether of principal, interest or otherwise and
regardless of amount) in respect of any Indebtedness of Borrower, either
Guarantor, such other Loan Party or any of their Affiliates to Lender or any of
Lender’s Affiliates when due (whether at scheduled maturity or by required
prepayment, acceleration, demand or otherwise, but subject to applicable grace
periods), or any event or condition occurs that results in any Indebtedness of
Borrower, either Guarantor, any other Loan Party or any of their Affiliates to
Lender or any of Lender’s Affiliates becoming due prior to its scheduled
maturity or that enables or permits Lender or such Affiliate of Lender to
declare any Indebtedness of Borrower, either Guarantor, such other Loan Party or
any of their Affiliates to Lender or any of Lender’s Affiliates to be due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;
(xvi) (A) an Event of Default under and as defined in (I) the Amended and
Restated Loan Agreement dated as of September 27, 2006 between PGRT Equity and
Lender, as amended, restated, replaced, supplemented or otherwise modified from
time to time (the “PGRT Equity Loan Agreement”), shall occur and be continuing,
(II) the Loan Agreement dated as of September 27, 2006 between PGRT Equity II
and Lender, as amended, restated, replaced, supplemented or otherwise modified
from time to time (the “PGRT Equity II Loan Agreement”), shall occur and be
continuing, or (III) the Revolving Line of Credit Agreement dated as of
August 10, 2001 among Borrower, Shifra Lichtenstein and Lender, as amended,
restated, replaced, supplemented or otherwise modified from time to time (the
“Lichtenstein Credit Agreement”), shall occur and be continuing or (B) a default
or event of default under any agreement, instrument or other document evidencing
any other Indebtedness of any Affiliate of either Guarantor in favor of Lender
or Citibank or any of their respective Affiliates shall occur and be continuing;
(xvii) the occurrence of any event or condition that, in Lender’s reasonable
judgment, could reasonably be expected to have a material adverse effect on
(A) the business, prospects, operations, results of operations, assets,
liabilities or condition (financial or otherwise) of Borrower, either Guarantor
or any other Loan Party, (B) (1) Borrower’s, either Guarantor’s or any other
Loan Party’s ability to perform its or his obligations under the Loan Documents
to which it or he is a party or (2) the ability of Lender to enforce the Debt or
realize upon the Collateral, or (C) the value of the Collateral or the amount
that Lender would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of the Collateral; or
(xviii) any judgment or order for the payment of money which, when taken
together with all other judgments and orders rendered against the Loan Parties
taken together, exceeds $250,000 in the aggregate shall be rendered against the
Loan Parties and shall not be stayed (pending appeal or otherwise), vacated,
bonded or discharged within thirty days.

 

35



--------------------------------------------------------------------------------



 



(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (iv) or (v) above) and at any time thereafter while such
Event of Default is continuing, in addition to any other rights or remedies
available to Lender pursuant to this Agreement and the other Loan Documents or
at law or in equity, Lender may take such action, without notice or demand, that
Lender deems advisable to protect and enforce its rights against Borrower or the
other Loan Parties and the Collateral, including, without limitation, declaring
the Debt and all other Obligations to be immediately due and payable, and Lender
may enforce or avail itself of any or all rights or remedies provided in the
Loan Documents against Borrower or the other Loan Parties and may exercise all
the rights and remedies of a secured party under the Uniform Commercial Code
against Borrower and the Collateral, including, without limitation, all rights
or remedies available at law or in equity; and upon any Event of Default
described in clauses (iv) or (v) above, the Debt and all other Obligations of
Borrower and the other Loan Parties hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Section 6.2 Remedies.
(a) During the continuance of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower or the other Loan Parties under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or the other
Loan Parties or at law or in equity may be exercised by Lender at any time and
from time to time, whether or not all or any of the Debt shall be declared due
and payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to the Collateral. Any such actions taken
by Lender shall be cumulative and concurrent and may be pursued independently,
singly, successively, together or otherwise, at such time and in such order as
Lender may determine in its sole discretion, to the fullest extent permitted by
Applicable Law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by Applicable Law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing (i) to
the extent permitted by Applicable Laws, Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Collateral and
the Collateral has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.
(b) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Collateral for the satisfaction of any of the Debt in preference or priority to
any other collateral, and Lender may seek satisfaction out of the Collateral or
any part thereof, in its absolute discretion in respect of the Debt. In
addition, Lender shall have the right from time to time to partially foreclose
upon the Collateral in any manner and for any amounts secured by the Borrower
Control Agreement, any Pledge Agreement or any Mortgage

 

36



--------------------------------------------------------------------------------



 



then due and payable as determined by Lender in its sole discretion, including,
without limitation, the following circumstances: (i) in the event Borrower
defaults beyond any applicable grace period in the payment of one or more
scheduled payments of principal and interest, Lender may foreclose upon the
Collateral to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose upon the Collateral to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Borrower Control Agreement, the Pledge Agreements or the
Mortgages as Lender may elect. Notwithstanding one or more partial foreclosures,
the Collateral shall remain subject to the Borrower Control Agreement, the
Pledge Agreements and the Mortgages to secure payment of sums secured by the
Borrower Control Agreement, the Pledge Agreements and the Mortgages and not
previously recovered.
(c) Lender shall have the right, from time to time (at Lender’s cost and expense
or, if an Event of Default has occurred and is continuing, at Borrower’s sole
cost and expense), to sever the Note and the other Loan Documents into one or
more separate notes, pledges and other security documents (the “Severed Loan
Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender and Borrower. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date and the Severed Loan
Documents shall not increase Borrower’s obligations or decrease Borrower’s
rights under the Loan Documents.
(d) Any amounts recovered from the Collateral after an Event of Default may be
applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall determine.
(e) Notwithstanding anything herein or in any other Loan Document to the
contrary, Borrower shall be fully liable for repayment of all the Obligations,
provided that Lender agrees not to enforce any judgment it may obtain against
Borrower with respect to the Obligations against any of Borrower’s assets other
than the Initial Collateral. Lender further agrees that it shall not have or
seek recourse to the PGRT Entities (other than to realize on pledges of the
equity interests in the REIT and Prime Group Realty, L.P.) or their respective
assets, other than to Borrower to the extent described in the previous sentence
as to the Initial Collateral, for the payment of the Obligations. Lender’s
recourse against Guarantors under the Guaranties, and Lender’s rights and
remedies against all other Collateral Entities and all other Collateral, shall
in no way be limited or otherwise be affected hereby.

 

37



--------------------------------------------------------------------------------



 



Section 6.3 Remedies Cumulative; Waivers.
Subject to Section 6.2(e) above, the rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against Borrower or the other Loan Parties
pursuant to this Agreement or the other Loan Documents, or existing at law or in
equity or otherwise. Lender’s rights, powers and remedies may be pursued
singularly, concurrently or otherwise, at such time and in such order as Lender
may determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one or more Defaults or Events of Default with
respect to Borrower shall not be construed to be a waiver of any subsequent
Default or Event of Default by Borrower or to impair any remedy, right or power
consequent thereon.
Section 6.4 Rights to Cure Defaults.
Upon the occurrence and during the continuance of any Event of Default, Lender
may, but without any obligation to do so and without notice to or demand on
Borrower and without releasing Borrower from any obligation hereunder or any
other Loan Party from any obligation under any other Loan Document, make any
payment or do any act required of Borrower hereunder in such manner and to such
extent as Lender may deem reasonably necessary to protect the security hereof.
All such costs and expenses incurred by Lender in remedying such Event of
Default or such failed payment or act or in appearing in, defending, or bringing
any action or proceeding shall bear interest at the Default Rate, for the period
after notice from Lender that such cost or expense was incurred to the date of
payment to Lender. All such costs and expenses incurred by Lender together with
interest thereon calculated at the Default Rate shall be deemed to constitute a
portion of the Debt and be secured by the liens, claims and security interests
provided to Lender under the Loan Documents and shall be immediately due and
payable upon demand by Lender therefor.
Section 6.5 Power of Attorney.
For the purpose of carrying out the provisions and exercising the rights, powers
and privileges granted in this Article VI, Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney-in-fact to execute,
acknowledge and deliver any instruments and do and perform any acts as are
referred to in this Article VI in the name and on behalf of Borrower, provided,
however, that Lender shall not make or execute any such instruments or do or
perform any such acts until ten (10) days after notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under such power.
This power of attorney is a power coupled with an interest and cannot be
revoked.
VII. SPECIAL PROVISIONS
Section 7.1 Sale of Notes.
Lender may, at any time, sell, transfer pledge or assign the Note, this
Agreement, the Pledge Agreements, the Mortgages and the other Loan Documents,
and any or all servicing rights with respect thereto, or grant participations
therein.

 

38



--------------------------------------------------------------------------------



 



Section 7.2 Servicer.
At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement between Lender and Servicer.
Section 7.3 Reinstatement.
This Agreement and each other Loan Document shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Debt or any part thereof, is, pursuant to Applicable Law, rescinded or reduced
in amount, or must otherwise be restored or returned by Borrower, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Debt shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
VIII. MISCELLANEOUS
Section 8.1 Survival.
This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
Section 8.2 Lender’s Discretion.
Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.
Section 8.3 Governing Law.
(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS).

 

39



--------------------------------------------------------------------------------



 



(b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW
YORK, NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTE OR THE OTHER LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR
THE OTHER LOAN DOCUMENTS INSTRUMENT WILL BE DEEMED TO PRECLUDE LENDER FROM
BRINGING AN ACTION OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.
Section 8.4 Modification, Waiver in Writing.
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
Section 8.5 Delay Not a Waiver.
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Section 8.6 Notices.
All notices or other written communications hereunder shall be deemed to have
been properly given (i) upon delivery, if delivered in person on a Business Day
(and otherwise on the next occurring Business Day) or by facsimile transmission
with receipt acknowledged by the recipient thereof and confirmed by telephone by
sender sent on a Business Day (and otherwise on the next occurring Business
Day), (ii) one (1) Business Day after having been deposited for overnight
delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

40



--------------------------------------------------------------------------------



 



     
If to Borrower:
  PGRT ESH, Inc.
 
  77 West Wacker Drive, Suite 3900
 
  Chicago, Illinois 60601
 
  Attention: Jeffrey A. Patterson
 
  Facsimile No.: (312) 917-1597
 
   
With a copy to:
  PGRT ESH, Inc.
 
  77 West Wacker Drive, Suite 3900
 
  Chicago, Illinois 60601
 
  Attention: James Hoffman
 
  Facsimile No.: (312) 917-3937
 
   
 
                and
 
   
 
  The Lightstone Group
 
  326 Third Street
 
  Lakewood, New Jersey 08701
 
  Attention: Mr. Joseph E. Teichman
 
  Facsimile No.: (732) 612-1444
 
   
If to Lender:
  Citicorp USA, Inc.
 
  101 John F. Kennedy Parkway
 
  Fourth Floor
 
  Short Hills, New Jersey 07078
 
  Attention: Ms. Diana Yusun
 
  Facsimile No.: (973) 921-2435
 
   
With a copy to:
  Luskin, Stern & Eisler LLP
 
  330 Madison Avenue
 
  New York, New York 10017
 
  Attention: Nathan M. Eisler, Esq.
 
  Facsimile No.: (212) 293-2705

or addressed as such party may from time to time designate by written notice to
the other parties.
Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

41



--------------------------------------------------------------------------------



 



Section 8.7 Trial by Jury.
BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER.
Section 8.8 Headings.
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 8.9 Severability.
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
Section 8.10 Preferences.
Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
State or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.
Section 8.11 Waiver of Notice.
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

42



--------------------------------------------------------------------------------



 



Section 8.12 Remedies of Borrower.
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.
Section 8.13 Expenses; Indemnity.
(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender within five (5) days of receipt of written notice from Lender
for all reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions reasonably requested by Lender as to
any legal matters arising under this Agreement and the other Loan Documents);
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) if requested by or
on behalf of Borrower, the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
reasonably requested by Lender; (v) securing Borrower’s compliance with any
requests made pursuant to the provisions of this Agreement; (vi) the filing
(including, without limitation, the UCC Financing Statement) and recording fees
and expenses, and reasonable fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Collateral, or any other
security given for the Loan; (viii) enforcing any obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Collateral or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; and
(ix) conducting appraisals of the Specified Real Property Interests and/or the
Collateral, provided, however, that Borrower shall not be obligated to pay or
reimburse the cost of such appraisals unless there shall then exist an Event of
Default or a Default or if required under Applicable Law; provided, however,
that Borrower shall not be liable for the payment of any such costs and expenses
to the extent the same arise by reason of the gross negligence, illegal acts,
fraud or willful misconduct of Lender or any other Indemnified Party. Any cost
and expenses due and payable to Lender may be paid from any amounts in the
Blocked Account.

 

43



--------------------------------------------------------------------------------



 



(b) Borrower shall indemnify, defend and hold harmless each Indemnified Party
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for Lender in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Lender shall be designated a party thereto), that may be imposed
on, incurred by, or asserted against Lender in any manner relating to or arising
out of (i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender or any other Indemnified Party. To the extent that
the undertaking to indemnify, defend and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower shall pay the maximum portion that it is permitted to pay and
satisfy under Applicable Law to the payment and satisfaction of all Indemnified
Liabilities incurred by Lender.
Section 8.14 Offsets, Counterclaims and Defenses.
Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
Section 8.15 No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender.
(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

44



--------------------------------------------------------------------------------



 



Section 8.16 Publicity.
All news releases, publicity or advertising by Borrower, either Guarantor or
their respective Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents to Lender or any of its Affiliates shall be subject to the prior
written approval of Lender. Notwithstanding the foregoing, disclosure required
by any federal or State securities laws, rules or regulations, as determined by
Borrower’s counsel, shall not be subject to the prior written approval of
Lender.
Section 8.17 Waiver of Marshalling of Assets.
To the fullest extent permitted by Applicable Law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s equity holders and others with interests in Borrower, and
of the Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of all or part of the Collateral, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation or any other matters whatsoever to defeat, reduce or affect
the right of Lender under the Loan Documents to a sale of the Collateral for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Collateral in preference to every other claimant whatsoever.
Section 8.18 Waiver of Counterclaim.
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.
Section 8.19 Conflict; Construction of Documents; Reliance.
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by Lender or any parent, subsidiary or Affiliate
of Lender of any equity interest any of them may acquire in Borrower, and
Borrower hereby irrevocably waives the right to raise any defense or take any
action on the basis of the foregoing with respect to Lender’s exercise of any
such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

45



--------------------------------------------------------------------------------



 



Section 8.20 Brokers and Financial Advisors.
Borrower hereby represents that it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein. The provisions of this Section 8.20 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.
Section 8.21 Prior Agreements.
This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written, between Borrower and/or its Affiliates and Lender are
superseded by the terms of this Agreement and the other Loan Documents.
Section 8.22 Counterparts: Telecopied Signatures
This Agreement and any waiver or amendment hereto may be executed in
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be an original, but both of which shall
together constitute one and the same instrument. This Agreement and each of the
other Loan Documents may be executed and delivered by telecopier or other
facsimile transmission all with the same force and effect as if the same was a
fully executed and delivered original manual counterpart.
IX. CONDITIONS OF LENDING
Section 9.1 Conditions to Loan
The obligation of Lender to make the Loan is subject to the satisfaction of the
following conditions prior to or concurrent with the Loan:
(a) Lender shall have received the following, each dated the date of the initial
Loan or as of an earlier date acceptable to the Lender, in form and substance
satisfactory to the Lender and its counsel:
(i) the Note, duly executed by Borrower;
(ii) a control agreement covering the Collateral Proceeds under the Borrower
Pledge Agreement and the Blocked Account, in form and substance satisfactory to
Lender, duly executed by Borrower, Lender and Citibank (as such control
agreement may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Borrower Control Agreement”);

 

46



--------------------------------------------------------------------------------



 



(iii) the Borrower Pledge Agreement, duly executed by Borrower, together with
(A) the original certificates representing the Units pledged thereunder and
undated transfer powers therefor, executed in blank, and (B) an Acknowledgment
and Agreement of the Chief Executive Officer of BHAC confirming, among other
things, that Lender’s security interest in such Units has been registered in the
books and records of BHAC, that such security interest does not violate any of
BHAC’s organizational documents and that BHAC will follow Lender’s instructions
with respect to any distributions payable on account of, or any other proceeds
of, such Units;
(iv) the Guaranties, duly executed by Guarantors;
(v) an acknowledgment copy of the UCC Financing Statement in respect of the
Borrower Pledge Agreement and the Borrower Control Agreement (naming Lender as
secured party and Borrower as debtor), duly filed in all jurisdictions that
Lender deems necessary or desirable to perfect and protect the Lien created
under the Borrower Pledge Agreement and the Borrower Control Agreement;
(vi) completed requests for information, dated on or before the date of the
Loan, listing all effective financing statements filed in the jurisdictions
referred to in clause (v) above and in all other jurisdictions that Lender deems
necessary or desirable to confirm the priority of the Lien created under the
Borrower Pledge Agreement and the Borrower Control Agreement, that name Borrower
as debtor, together with copies of such financing statements;
(vii) (A) financial statements of Guarantors for the year ended December 31,
2006 and for the period through May 25, 2007, certified by Guarantors, and
(B) pro forma financial statements for Borrower in form and substance
satisfactory to Lender;
(viii) an opinion of counsel for each Loan Party covering such matters incident
to the transactions contemplated by this Agreement as Lender may reasonably
require, which such counsel is hereby requested by Borrower on behalf of all the
Loan Parties to provide;
(ix) copies of the certificate of incorporation and by-laws of Borrower and a
copy of the resolutions of the Board of Directors (or similar evidence of
authorization) of Borrower authorizing the execution, delivery and performance
of this Agreement and the other Loan Documents to which Borrower is or is to be
a party, and the transactions contemplated hereby and thereby, attached to which
is a certificate of the Secretary or an Assistant Secretary of Borrower
certifying (A) that such certificate of incorporation and by-laws of Borrower
and resolutions (or similar evidence of authorization) relating to Borrower are
true, complete and accurate copies thereof, have not been amended or modified
since the date of such certificate and are in full force and effect and (B) the
incumbency, names and true signatures of the officers of Borrower authorized to
sign the Loan Documents to which it is a party;

 

47



--------------------------------------------------------------------------------



 



(x) a certified copy of a certificate of the Secretary of State of the state of
incorporation of Borrower, dated within two days of the Closing Date, listing
the certificate of incorporation of Borrower and each amendment thereto on file
in such official’s office and certifying that (A) such amendments are the only
amendments to such certificate of incorporation on file in that office,
(B) Borrower has paid all franchise taxes to the date of such certificate, and
(C) Borrower is in good standing in that jurisdiction;
(xi) a good standing certificate from the Secretary of State of each state in
which Borrower is qualified as a foreign corporation, each dated within ten days
of the Closing Date;
(xii) copies of the certificate of formation and the operating agreement of
Lightstone, attached to which is a certificate of the managing member of
Lightstone certifying that such certificate of formation and operating agreement
of Lightstone are true, complete and accurate copies thereof, have not been
amended or modified since the date of such certificate and are in full force and
effect;
(xiii) a certified copy of a certificate of the Secretary of State of the state
of formation of Lightstone, dated within two days of the Closing Date, listing
the certificate of formation of Lightstone and each amendment thereto on file in
such official’s office and certifying that (A) such amendments are the only
amendments to such certificate of formation on file in that office,
(B) Lightstone has paid all franchise taxes to the date of such certificate, and
(C) Lightstone is in good standing in that jurisdiction;
(xiv) a good standing certificate from the Secretary of State of each state in
which Lightstone is qualified as a foreign limited liability company, each dated
within ten days of the Closing Date;
(xv) copies of the certificate of formation and the limited liability company
agreement of BHAC, attached to which is a certificate of the Secretary of BHAC
certifying that such certificate of formation and limited liability company
agreement are true, complete and accurate copies thereof, have not been amended
or modified since the date of such certificate and are in full force and effect;
(xvi) copies of the certificate of formation and the limited liability company
agreement of DL-DW Holdings LLC, a Delaware limited liability company (“DL-DW”),
attached to which is a certificate of the Secretary of DL-DW certifying that
such certificate of formation and limited liability company agreement are true,
complete and accurate copies thereof, have not been amended or modified since
the date of such certificate and are in full force and effect, together with the
original certificate(s) evidencing and representing the Series A-2 Units and
Common A-2 Units in DL-DW and undated transfer powers as to such Units executed
in blank by Lightstone and otherwise in form and substance satisfactory to
Lender; and

 

48



--------------------------------------------------------------------------------



 



(xvii) such other agreements, instruments and evidence as the Lender deems
necessary in its sole and absolute discretion in connection with the
transactions contemplated hereby.
(b) There shall be no pending or, to the knowledge of Borrower after due
inquiry, threatened litigation, proceeding, inquiry or other action (i) seeking
an injunction or other restraining order, damages or other relief with respect
to the transactions contemplated by this Agreement or the other Loan Documents,
or (ii) which affects or could affect the business, prospects, operations,
assets, liabilities or condition (financial or otherwise) of any Loan Party,
except, in the case of clause (ii), where such litigation, proceeding, inquiry
or other action could not reasonably be expected to have a Material Adverse
Effect.
(c) Borrower shall have paid, or delivered evidence satisfactory to Lender in
its sole discretion that Borrower shall immediately pay, (i) all reasonable fees
and expenses of Lender in connection with the negotiation, preparation,
execution and delivery of the Loan Documents (including, without limitation, all
of Lender’s examination, audit, appraisal and travel expenses and the fees and
expenses of counsel to Lender), and (ii) the fees referred to in this Agreement
that are required to be paid on or before the Closing Date.
(d) Except for (i) the filing of the financing statement under the UCC specified
in Section 9.1(a)(v) hereof, and (ii) consents or authorizations which have been
obtained under Section 4.1.3 hereof, no consent or authorization of, filing with
or other act by or in respect of any Governmental Authority or any other Person
is required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, the Note or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby or the
continuing operations of Borrower following the consummation of such
transactions.
(e) No change, occurrence, event or development or event involving a prospective
change that could reasonably be expected to have a Material Adverse Effect shall
have occurred and be continuing.
(f) Lender and its counsel shall have performed (i) a review satisfactory to
Lender of all of the material contracts and other assets of each Loan Party, the
financial condition of each Loan Party, including all of such Loan Party’s tax,
litigation, environmental and other potential contingent liabilities and the
capital structure of each Loan Party, (II) a pre-closing audit and collateral
review, and (III) reviews and investigations of such other matters as Lender and
its counsel deem appropriate, in each case with results satisfactory to Lender.

 

49



--------------------------------------------------------------------------------



 



(g) The Loan Parties shall be in compliance with all Legal Requirements and
material contracts, other than such noncompliance that could not reasonably be
expected to have a Material Adverse Effect.
(h) The Liens in favor of Lender under the Borrower Pledge Agreement and the
Borrower Control Agreement shall have been duly perfected and shall constitute a
first priority Lien, and the Collateral subject thereto shall be free and clear
of all Liens other than Liens in favor of Lender and Permitted Encumbrances.
(i) Lender shall have received (A) evidence satisfactory to it in its sole
discretion that Guarantors hold and maintain on a combined basis (without
duplication) at least $75,000,000 of Unencumbered Liquid Assets (as defined in
the Guaranties) after giving effect to the transactions contemplated by the Loan
Documents, including the Loan to be made hereunder, and (B) confirmation of the
distributions made to Guarantors in 2006 and 2007 year-to-date and cash flows
(actual and estimated), including in respect of real estate holdings by
Guarantors.
Section 9.2 Additional Conditions Precedent to Loan
The obligation of Lender to make the Loan is also subject to the satisfaction of
the following conditions precedent:
(a) all representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct on and as of the date of the Loan as if
then made, other than representations and warranties that expressly relate
solely to an earlier date, in which case they shall have been true and correct
as of such earlier date;
(b) no Default or Event of Default shall have occurred and be continuing or
would result from the making of the requested Loan as of the date of such
request; and
(c) no Material Adverse Effect shall have occurred.

 

50



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by their duly authorized officer, as of the day and year first above
written.

            BORROWER:

PGRT ESH, INC.
      By:   /s/ David Lichtenstein         David Lichtenstein        Title:    
   

            LENDER:

CITICORP USA, INC.
      By:   /s/ William Bendernagel         William Bendernagel        Vice
President     

 

51